Citation Nr: 0827101	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  06-08 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for duodenal ulcer 
disease and its residuals.

2.  Entitlement to service connection for lung disease.

3.  Entitlement to service connection for a total rating 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2005 and April 2005 decisions 
of the Department of Veterans Affairs (VA), Regional Offices 
(RO) in Lincoln, Nebraska.  In July 2007, the veteran 
testified at a hearing before the undersigned sitting at the 
RO.

The veteran, at the July 2007 personal hearing, also 
testified about a claim for service connection for type II 
diabetes mellitus.  However, a review of the record does not 
show that this issue is in appellate status.  Moreover, the 
record shows that claims of service connection for type II 
diabetes mellitus have been the subject of several prior 
rating decisions, with the most recent denial being in June 
2006.  Therefore, the Board will treat this testimony as an 
application to reopen a claim of service connection for type 
II diabetes mellitus.  And, because this issue is not 
developed or certified for appellate review, it is referred 
to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As to all the issues on appeal, the record contains an 
October 1993 decision from the Social Security Administration 
(SSA) that awards the veteran disability benefits.  However, 
copies of all the medical evidence, as outlined in the 
attached List of Exhibits accompanying the decision, have 
neither been requested by the RO nor appear in the claims 
folders.  Therefore, a remand to request these records is 
required.  See 38 U.S.C.A. § 5103A(b) (West 2002); Dixon v. 
Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 
2 Vet. App. 181, 188 (1992).  

As to entitlement to service connection for duodenal ulcer 
disease, the post-service service record shows the veteran's 
complaints, diagnoses, and treatment for residuals of 
duodenal ulcer disease.  Moreover, via his writings to the RO 
and personal hearing testimony, the veteran alleged that he 
had problems with heart-burn in-service and ever since 
service and this heart-burn was later diagnosed as being 
caused by his duodenal ulcer.  Therefore, since the veteran's 
statement regarding what he felt (i.e., heart-burn) are 
credible, and the United States Court of Appeals for the 
Federal Circuit has held that lay persons are competent to 
provide statements regarding continuity of symptomatology 
(see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006)), 
the Board finds that a remand is also required to provide him 
with a VA examination to ascertain the etiology of his 
duodenal ulcer disease and its residuals.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 
20 Vet. App. 79, 84-86 (2006).

As to entitlement to service connection for lung disease, 
given the veteran's claim that current problems were caused 
by, among other things, his exposure to asbestos while 
working as a machinist on steam pipes covered with asbestos 
on the U.S.S. O'Callahan, on remand the RO/AMC should insure 
that development of this asbestos related claim has been 
carried out in accordance with the guidelines found at VA 
Adjudication Procedure Manual (M21-1), Part III, par. 5.13 
(April 30, 1999).  Furthermore, as claims based on a theory 
of asbestos exposure require that an examiner take into 
account the claimant's post-service work history, on remand a 
work history statement should be obtained from the veteran 
and an addendum should be obtained from the March 2005 VA 
examination that takes into account this work history.  See 
38 U.S.C.A. § 5103A(d); M21-1, Part III, par. 5.13(a).

Moreover, given the veteran's claim that current lung disease 
was also caused by exposure to Agent Orange while in the 
waters off of the Republic of Vietnam and while visiting the 
Republic of Vietnam on two occasions, the March 2005 VA 
examiner should also be asked to comment on the relationship, 
if any, between the claimant's current lung disease and the 
claimed exposure to Agent Orange.  See 38 U.S.C.A. 
§ 5103A(d).

Lastly, the Board notes that the veteran testified that he 
frequently sought treatment for his heart burn from a 
corpsman while serving on the U.S.S. O'Callahan from 1969 to 
1973, was hospitalized for approximately a month at the Naval 
Hospital in San Diego because of his duodenal ulcer in 1972, 
received treatment from Dr. Henry J. Quiring for his duodenal 
ulcer in the early to mid 1970's, and received treatment for 
his repertory problems from a Dr. Harrington at the Yellow 
Clinic.  These records are not currently associated with the 
claims folder.  While the veteran also testified that Dr. 
Quiring's records may not be available because he retired, 
attempts should also be made to obtain all these records on 
remand.  See 38 U.S.C.A. § 5103A(b).

Adjudication of the TDIU issue must be deferred pending 
completion of the additional evidentiary development.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a 
claim is inextricably intertwined with another claim, the 
claims must be adjudicated together in order to enter a final 
decision on the matter). 

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  As to all the issues on appeal, the 
RO/AMC should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  If any of the 
pertinent records are not available, or 
if the search for the records yields 
negative results, that fact should 
clearly be documented in the claims 
files, and the claimant notified in 
writing.  Because these are Federal 
records, if they cannot be secured, a 
written unavailability memorandum must be 
prepared and added to the claims folders, 
and the veteran offered an opportunity to 
respond.

2.  As to all the issues on appeal, the 
RO/AMC should, obtain and associate with 
the record all of the veteran's sickbay 
records from the U.S.S. O'Callahan dated 
from May 1969 to May 1973 as well as all 
of his in-patient records at the Naval 
Hospital in San Diego for 1972.  If any 
of the pertinent records are not 
available, or if the search for the 
records yields negative results, that 
fact should clearly be documented in the 
claims files, and the claimant notified 
in writing.  Because these are Federal 
records, if they cannot be secured, a 
written unavailability memorandum must be 
prepared and added to the claims folders, 
and the veteran offered an opportunity to 
respond.

3.  As to all the issues on appeal, the 
RO/AMC should, after obtaining all needed 
authorizations, obtain and associate with 
the record all of the veteran's 
outstanding treatment records from Dr. 
Quiring from the 1970's and Dr. 
Harrington at the Yellow Clinic.  Efforts 
to obtain the requested records should be 
ended only if it is concluded that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  If they cannot be 
located or no such records exist, the 
veteran should be notified in writing.  
All actions to obtain the requested 
records should be documented fully in the 
claims files.

4.  As to service connection for lung 
disease, the RO/AMC should contact the 
veteran and ask him to provide a 
statement as to his post-service 
employment history, which includes the 
approximate dates of his employments and 
the nature of his duties at each of his 
places of employment.  See M21-1, Part 
III, par. 5.13(a).

5.  As to service connection for lung 
disease, the RO/AMC should insure that 
development is carried out in accordance 
with the guidelines found at M21-1, Part 
III, par. 5.13.  Specifically, such 
development includes, but is not limited 
to, the following actions:  (1) 
determining whether military records 
demonstrate evidence of asbestos exposure 
in service; (2) determining whether there 
was pre-service and/or post-service 
evidence of occupational or other 
asbestos exposure; and (3) determining if 
there is a relationship between asbestos 
exposure and the currently claimed 
disease in light of the latency and 
exposure information found at M21-1, Part 
III, par. 5.13(a) and the list of 
asbestos related diseases/abnormalities 
found at M21-1, Part VI, par. 7.21(a)(1) 
& (2) (April 30, 1999).

6.  As to service connection for duodenal 
ulcer disease, after undertaking the 
above development to the extent possible, 
the RO/AMC should schedule the veteran 
for a VA examination.  The claims files 
should be forwarded to the examiner.  
Based on a review of the claims folders 
and examination of the veteran, the 
examiner should answer the following 
questions:

Is it at least as likely as not 
(i.e., 50 percent or greater degree 
of probability) that the veteran's 
duodenal ulcer disease and its 
residuals began during service or 
are causally linked to any incident 
of service, to include his claimed 
in-service exposure to the herbicide 
Agent Orange?

Is it at least as likely as not 
(i.e., 50 percent or greater degree 
of probability) that the veteran's 
duodenal ulcer disease manifested 
itself to a compensable degree in 
the first post-service year?

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is requested to provide a 
rationale for any opinion expressed.  

7.  As to service connection for lung 
disease, after undertaking the above 
development to the extent possible, the 
RO/AMC should obtain an addendum to the 
March 2005 VA examination.  If the 
physician that conducted the March 2005 
VA examination is not available, the 
addendum should be provided by another 
competent VA healthcare provider.  The 
claims files should be forwarded to the 
examiner.  Based on a review of the 
claims folders as well as the detailed 
employment history with respect to 
potential exposure to asbestos, the 
examiner should answer the following 
questions:

Is it at least as likely as not 
(i.e., 50 percent or greater degree 
of probability) that any of the 
veteran's current pulmonary 
disorders began during service or 
are causally linked to any incident 
of service, to include his claimed 
in-service asbestos exposure?

Is it at least as likely as not 
(i.e., 50 percent or greater degree 
of probability) that any of the 
veteran's current pulmonary 
disorders began during service or 
are causally linked to any incident 
of service, to include his claimed 
in-service exposure to the herbicide 
Agent Orange?

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is requested to provide a 
rationale for any opinion expressed.  

8.  If, while in remand status, 
additional evidence or information 
received triggers a need for still 
further development or assistance under 
the Veterans Claims Assistance Act of 
2000 (VCAA), such as providing updated 
notice of what evidence has been received 
and not received by VA as well as who has 
the duty to request evidence, then such 
development must be undertaken in 
accordance with Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  38 U.S.C.A. 
§§ 5100, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).

9.  Thereafter, following any other 
appropriate development, the RO/AMC 
should readjudicate the issues on appeal.  
If any of the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

